[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
            United States Court of Appeals
                For the First Circuit

No. 98-1066

                     UNITED STATES,

                       Appellee,

                           v.

                  JUAN A. LOPEZ GOMEZ,

                 Defendant, Appellant.

      APPEAL FROM THE UNITED STATES DISTRICT COURT

            FOR THE DISTRICT OF PUERTO RICO

     [Hon. Hector M. Laffitte, U.S. District Judge]

                         Before

                 Stahl, Circuit Judge,
           Campbell, Senior Circuit Judge,
              and Lynch, Circuit Judge.

Luis Rafael Rivera on brief for appellant.
Guillermo Gil, United States Attorney, Jose A. Quiles-
Espinosa, Senior Litigation Counsel, and Michelle Morales,
Assistant United States Attorney, on brief for appellee.

January 12, 1999

Per Curiam.  Upon careful review of the briefs and record, we
perceive no clear error in the denial of safety valve relief under
18 U.S.C.  3553(f)(5) and U.S.S.G.  5C1.2(5).  We will not
second-guess the district court's negative assessment of
defendant's credibility, and there was adequate support for the
conclusion that defendant had not truthfully provided all his
information.  Accordingly, the district court had sufficient
grounds to refuse the safety valve.  See United States v. Montanez,
82 F.3d 520, 523 (1st Cir. 1996).
Affirmed.  See 1st Cir. Loc. R. 27.1.

                          -2-